DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s amendment filed on 12/09/2021.
Claims 1-2, 4, 6-9, 13-16, 18, 20-21, and 23-28 are pending.
Claims 26-28 are newly added.

Response to Arguments
Applicant’s arguments filed on 12/09/2021 have been fully considered and they are persuasive.
Claims 1-2, 4, 6-9, 13-16, 18, 20-21, and 23-28 are allowed over the discovered prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Kelly et al. (US PGPUB 2005/0097562) disclose a method for dynamically registering a hook function with an operating system in a device that includes at least two operating modes comprising a privileged mode and a non-privileged mode, also identifying an available slot in a data structure that maps identifiers to functions, and storing a pointer associated with the function in the slot. The method also comprises retrieving an identifier that is associated with the slot, and making the identifier accessible to non-privileged applications.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANG PAN/Primary Examiner, Art Unit 2193